Exhibit 10.21


    






[_______________], 2018




[Name]
[Title]




Re:    WESTLAKE CHEMICAL CORPORATION                
NONQUALIFIED STOCK OPTION AWARD


Dear [Name]:


Westlake Chemical Corporation (the “Company”) is pleased to notify you that you
have been granted a nonqualified stock option (“Option”), effective
[_______________], 2018 (the “Award Date”), to purchase XXXX shares of common
stock of the Company (“Common Stock”) in accordance with the Westlake Chemical
Corporation 2013 Omnibus Incentive Plan (the “Plan”). Your Award is more fully
described in the attached Appendix A, Terms and Conditions of Nonqualified Stock
Option Award.
The price at which you may purchase the shares of Common Stock covered by the
Option is [$_____] (the “Grant Price”). Unless otherwise provided in the
attached Appendix A, your Option will expire on the tenth anniversary of the
Award Date (the “Expiration Date”), and will become exercisable in installments
as follows (the “Schedule”):
Period Beginning
Percent of Shares Purchasable
[_______________], 2019
[_______________], 2020
[_______________], 2021
33%
33%
34%



You must be in continuous employment with the Company or one of its Subsidiaries
(as defined in the Plan) from the Award Date through each date on which your
Option becomes exercisable in order for your Option to become exercisable on
such date. Fractional shares will be rounded for purposes of vesting in
accordance with Plan policy.
Your Award is subject to the terms and conditions set forth in the Plan. Both
the Plan and the Prospectus for the Plan have been previously provided to you.
Your Award is also subject to any additional terms and conditions set forth in
the attached Appendix A and any rules and regulations adopted by the Plan’s
Administrator (as defined in the Plan). In conjunction with this Award we are
also required to provide you with the most current relevant SEC filings by the
Company; therefore, we refer you to the SEC Filings section of our web page,
www.westlake.com.
This Award letter and the attachment contain the formal terms and conditions of
your Award and accordingly should be retained in your files for future
reference. If you have any questions regarding this Award, you may contact me at
713-960-9111.
Very truly yours,





--------------------------------------------------------------------------------

2018 NQSO Award
Page 2




Joel Gray
Vice President, Human Resources






    

--------------------------------------------------------------------------------






Appendix A
to Award Letter dated
[_______________], 2018
Terms and Conditions of
Employee Nonqualified Stock Option Award
The nonqualified stock option (the “Option”) granted to you by Westlake Chemical
Corporation (the “Company”) to purchase common stock of the Company (“Common
Stock”) is subject to the terms and conditions set forth in the Westlake
Chemical Corporation 2013 Omnibus Incentive Plan (the “Plan”), any rules and
regulations adopted by the Administrator (as defined in the Plan), and any
additional terms and conditions set forth in this Appendix A which forms a part
of the attached award letter to you (the “Award Letter”). Any terms used in this
Appendix A and not defined in the Award Letter or this Appendix A have the
meanings set forth in the Plan. In the event there is an inconsistency between
the terms of the Plan and this Appendix A, the terms of the Plan will control.
1.
Grant Price

You may purchase the shares of Common Stock covered by the Option for the Grant
Price stated in your Award Letter.
2.
Term of Option

Your Option expires on the Expiration Date stated in your Award Letter. However,
your Option will terminate prior to the Expiration Date as provided in Paragraph
6 of this Appendix A upon the occurrence of one of the events described in that
paragraph. Regardless of the provisions of Paragraph 6, in no event can your
Option be exercised after the Expiration Date.
3.
Earn-out of Option

(a)
Unless it becomes vested and exercisable on an earlier date as provided in
Paragraph 6 below, your Option will become vested and exercisable in cumulative
installments as set forth in the Schedule in your Award Letter.

(b)
To the extent your Option has become vested and exercisable, you may exercise
the Option as to all or any part of the shares covered by the Option, at any
time on or before the date the Option expires or terminates, subject to any
limitations imposed by law or by Company policy regarding transactions in Common
Stock.

4.
Exercise of Option

Subject to the limitations and the terms set forth in this Appendix A and the
Plan, your Option may be exercised from time to time in accordance with the
administrative procedures established by the Company in effect at the time of
your exercise. In addition, if you have been notified by the Company that you
may be subject to certain exercise restrictions, your Option may only be
exercised by written notice signed and delivered by you or another person
entitled to exercise the Option to the General Counsel of the Company at its
principal executive office in Houston, Texas, or as it may hereafter be located,
as set forth below. Such written notice shall (a) state the number of shares of
Common Stock with respect to which your Option is being exercised and (b)
subject to approval of your


A-1

--------------------------------------------------------------------------------







request to exercise, be accompanied by a wire transfer, cashier’s check, cash,
money order or other form of payment deemed acceptable by the Administrator or
its designee and made payable to Westlake Chemical Corporation in the full
amount of the Grant Price for any shares of Common Stock being acquired and any
appropriate withholding taxes (as provided in Paragraph 7 of this Appendix A),
or by other consideration in the form and manner approved by the Administrator
or its designee pursuant to Paragraphs 5 and 7 of this Appendix A. In the
alternative, the Administrator or its designee may prescribe other procedures
for exercise of your Option. If any law or regulation requires the Company to
take any action with respect to the shares specified in such notice, the time
for delivery thereof, which would otherwise be as promptly as possible, shall be
postponed for the period of time necessary to take such action. You shall have
no rights of a shareholder with respect to shares of Common Stock subject to
your Option unless and until such time as your Option has been exercised and
ownership of such shares of Common Stock has been transferred to you.
5.
Satisfaction of Grant Price

Your Option must be exercised through a “cashless exercise” arrangement with a
brokerage firm under which such brokerage firm, on behalf of you or such other
person exercising the Option, shall pay to the Company or its designee the Grant
Price of the Option or of the portion being exercised, and the Company or its
designee, pursuant to an irrevocable notice from you or such other person
exercising the Option, shall promptly deliver the shares being purchased to such
firm.
6.
Termination of Employment

(a)
General. The following rules apply to your Option in the event of your death,
disability or other termination of employment.

(i)
Involuntary Termination Without Cause. If your employment with the Company or a
Subsidiary is terminated by the Company or any such Subsidiary without Cause,
your Option shall be exercisable to the extent vested on the date of your
termination and shall become exercisable with respect to a portion of the
previously unexercisable shares that were scheduled to become exercisable on the
next vesting date, prorated for the number of full months you were employed from
the most recent vesting date until the date of your termination. To the extent
vested, regardless whether vested as a result of your termination of employment
or vested prior thereto, your Option shall remain exercisable for the longer of
(i) 30 days following your termination date or (ii) the period during which you
receive salary continuation under any separation agreement, policy, plan or
other arrangement with the Company or any of its Subsidiaries, but not to exceed
180 days following your termination date; provided, however, that in no event
shall the Option be exercisable after the Expiration Date. Upon expiration of
the foregoing period, your Option shall terminate in all respects.

(ii)
Voluntary Termination. Except as provided in Paragraph 6(a)(vi), if you
voluntarily terminate employment with the Company or a Subsidiary, your Option
shall be exercisable to the extent vested on the date of your termination. To
the extent vested, your Option shall remain exercisable until the first to occur
of (i) 30 days following your termination date, or (ii) the Expiration Date.
Upon expiration of the foregoing period, your Option shall terminate in all
respects.



A-2

--------------------------------------------------------------------------------







(iii)
Termination with Cause. If your employment with the Company or a Subsidiary is
terminated for Cause, your Option shall immediately terminate and shall no
longer be exercisable. You forfeit any previously vested and unexercised portion
of your Option.

(iv)
Termination by Reason of Death. If your employment terminates by reason of
death, your Option will become fully vested and exercisable and will remain
exercisable until the first to occur of (i) one year after the date of your
termination, or (ii) the Expiration Date.

(v)
Termination by Reason of Disability. If your employment terminates by reason of
total and permanent disability (as determined by the Administrator), your Option
will be exercisable to the extent vested on the date of your termination, and
will remain exercisable until the first to occur of (i) 180 days after the date
of your termination, or (ii) the Expiration Date. Upon expiration of the
foregoing period, your Option shall terminate in all respects.

(vi)
Termination by Reason of Normal Retirement. If you voluntarily terminate
employment due to Normal Retirement, your Option shall be exercisable to the
extent vested on the date of your termination and shall become exercisable with
respect to a portion of the previously unexercisable shares, prorated for the
number of days you were employed from the Award Date until the date of your
termination. With respect to all vested shares, regardless whether vested as a
result of your Normal Retirement or vested prior thereto, your Option shall
remain exercisable for 30 days following your termination date; provided,
however, that in no event shall the Option be exercisable after the Expiration
Date. Upon expiration of the foregoing period, your Option shall terminate in
all respects.

(vii)
Adjustments by the Administrator. The Administrator may, in its sole discretion,
exercised before or after your termination of employment, declare all or any
portion of your Option immediately vested and exercisable and/or permit all or
any part of your Option to remain exercisable for such period designated by it
after the time when the Option would have otherwise terminated as provided in
the applicable portion of this Paragraph 6(a), but not beyond the Expiration
Date of your Option.

(b)
Administrator Determinations. The Administrator shall have absolute discretion
to determine the date and circumstances of termination of your employment, and
its determination shall be final, conclusive and binding upon you.

(c)
Cause. For purposes of this Appendix A, Cause shall mean any of the following:

(i)
your conviction by a court of competent jurisdiction of any felony or a crime
involving moral turpitude;

(ii)
your knowing failure or refusal to follow reasonable instructions given to you
on behalf of the Company or reasonable policies, standards and regulations of
the Company or any Subsidiary;



A-3

--------------------------------------------------------------------------------







(iii)
your continued failure or refusal to faithfully and diligently perform the
usual, customary duties of your employment with the Company or any Subsidiary;

(iv)
continuously conducting yourself in an unprofessional, unethical or immoral
manner; or

(v)
any fraudulent conduct or conduct which discredits the Company or any Subsidiary
or is detrimental to the reputation, character and standing of the Company or
any Subsidiary.

(d)
Normal Retirement. For purposes of this Appendix A, “Normal Retirement” shall
mean your termination from employment with the Company and its Subsidiaries for
any reason after you have (a) attained at least 65 years of age, and (b) been
employed by the Company or a Subsidiary for a continuous period of 10 years or
more ending on the date of your termination.

7.
Tax Consequences and Withholding

(a)
You are urged to consult your own tax advisor regarding the application of the
tax laws to your particular situation.

(b)
The Option is not intended to be an “incentive stock option,” as defined in
Section 422 of the Code.

(c)
Upon the settlement of your Options, you are authorized to surrender to the
Company, or have withheld by the Company from the Common Stock that otherwise
would have been delivered to you, an appropriate number of shares of Common
Stock, having a Fair Market Value determined in accordance with the Plan, equal
to the amount necessary to satisfy any tax withholding obligation arising with
respect to your Options.  The Company has no discretion to refuse to accept or
withhold the shares of Common Stock.  The authorization provided pursuant to
this Section is intended to make the transaction exempt under Rule 16b-3 under
the Exchange Act.

8.
Restrictions on Resale

There are no restrictions imposed by the Plan on the resale of shares of Common
Stock acquired under the Plan. However, under the provisions of the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations of the
Securities and Exchange Commission (the “SEC”), resales of shares acquired under
the Plan by certain officers and directors of the Company who may be deemed to
be “affiliates” of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of Rule
144 issued under the Securities Act, or pursuant to another exemption from
registration provided in the Securities Act. At the present time, the Company
does not have a currently effective registration statement pursuant to which
such resales may be made by affiliates. There are no restrictions imposed by the
SEC on the resale of shares acquired under the Plan by persons who are not
affiliates of the Company. However, the timing of sales of shares may be
restricted by applicable law, and the Company may, from time to time, adopt
policies regarding timing of sales of shares by employees.
9.
Effect on Other Benefits



A-4

--------------------------------------------------------------------------------







Income recognized by you as a result of exercise of the Option will not be
included in the formula for calculating benefits under any of the Company’s
retirement and disability plans or any other benefit plans.
10.
Clawback or Recoupment

Your Option, any shares of Common Stock issued hereunder, and any profits
realized on the sale of such shares are subject to clawback or recoupment as
required by applicable law or Company policy.
If you have any questions regarding your Option or would like to obtain
additional information about the Plan or the Administrator, please contact the
Vice President, Human Resources at 713-960-9111. Your Award Letter and this
Appendix A contain the formal terms and conditions of your award and accordingly
should be retained in your files for future reference.




A-5